OPINION — AG — ** CONTINUATION CERTIFICATE — SURETY BONDS ** QUESTION: THE QUESTION HAS ARISEN AS TO WHETHER OR NOT THE CONTINUATION CERTIFICATES ON SURETY BONDS ARE SUFFICIENT FOR BONDING COMPANIES TO FILE WITH THE STATE DEPARTMENT OF AGRICULTURE IN ORDER TO RENEW THE SURETY BONDS MADE FOR THE VARIOUS COMMUNITY SALES OPERATORS TO OBTAIN A LICENSE TO OPERATE A COMMUNITY SALE UNDER THE COMMUNITY SALES LAW AS PASSED BY THE LAST LEGISLATURE (1947) ? — IN THE ABSENCE OF A STATUTE AUTHORIZING THE AGRICULTURE COMMISSION, OR ANY OTHER AGENCY, BOARD OR DEPARTMENT OF THE STATE, TO ACCEPT " RENEWAL CERTIFICATES " IN LIEU OF BONDS REQUIRED BY STATUTE THAT SAID PRACTICE SHOULD NOT BE FOLLOWED AND SHOULD BE DISCONTINUED IF THE SAME HAS BEEN PRACTICED IN THE PAST. CITE: 4 Ohio St. 366 [4-366], 74 Ohio St. 591 [74-591], OPINION NO. MARCH 6, 1945 — HIGHWAY COMMISSION (EULA ERIXON)